100 Cal.App.2d 650 (1950)
LILA VIVIAN ROPER, Respondent,
v.
CLARENCE G. ROPER, Appellant.
Civ. No. 4142. 
California Court of Appeals. Fourth Dist.  
Nov. 28, 1950.
 Willedd Andrews for Appellant.
 C.E. Crowley for Respondent.
 BARNARD, P. J.
 This is an action for an annulment of a marriage. The parties were married in Texas on December 20, 1948, and separated on December 23, 1948. This action was brought on the ground that the plaintiff's consent to the marriage was obtained by fraud, and that the marriage was never consummated. The court found in accordance with the allegations of the complaint, that the defendant secretly intended this marriage to be one in form only; that he never intended to cohabit with the plaintiff as her husband; that the parties never cohabited as husband and wife and the marriage was never consummated; and that immediately after the marriage the defendant told the plaintiff that he had never intended to cohabit with her, and that he had induced her to enter into the marriage in order to enable him to obtain a position as pastor of a church, and for no other purpose. Judgment was entered in favor of the plaintiff and the defendant has appealed.
 [1] The sole ground of appeal is that the judgment is not supported by the evidence. The only argument made is that the testimony of the respondent was not corroborated by that of any other witness. The testimony of the respondent was corroborated in many respects by the testimony of the appellant, although such corroboration does not extend to the making of the fraudulent statements or to the question as to the consummation of the marriage. In those respects the evidence was flatly conflicting but the testimony of the plaintiff, which was accepted by the court, was ample to support the judgment. In such a case as this corroboration is usually not available and is not necessary. (Goff v. Goff, 52 Cal.App.2d 23 [125 P.2d 848]; Millar v. Millar, 175 Cal. 797 [167 P. 394, Ann.Cas. 1918E 184, L.R.A. 1918B 415].)
 The judgment is affirmed.
 Griffin, J., and Mussell, J., concurred.